DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 8/25/2022.
Claims 1, 5, 6, 10, and 11 are amended.
Claims 1-11 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments
The Amendment filed 8/25/2022 has been entered. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection set forth in the Non-Final Office Action mailed 8/25/2022 except for the following: Fig. 14A is still missing reference characters and there is still a lack of a sufficient description to understand fig. 16. Also, the amended fig. 7 provided on 8/25/2022 is missing reference characters. In response to the reply, on page 14, regarding fig. 16, the examiner suggests amending the specification to make it clear that the polygons represent obstacles detected in the manner represented in fig. 15A-B and it remains unclear what the stars are, what the circle is, whether or not the line connecting the stars on the left image is the outcome path, and what the difference between the left and right images represent. Corresponding drawing objections are provided.
In response to the applicants remarks, on page 16, regarding the 112(b) rejections, the amendment does not define every single variable as required. The variables left undefined are: S, j, and 
    PNG
    media_image1.png
    40
    84
    media_image1.png
    Greyscale
. Accordingly, the 112(b) rejections remain.

Drawings
The drawings are also objected to because of the following:
Amended Fig. 7 is missing reference characters  700, 702, 704, 706, 708, and 710 that are cited in [046]. The examiner suggests adding the reference characters back into the amended fig. 7.
Fig. 14A is missing reference characters for the flow chart. Any added reference characters would also need to be referenced in the specification.
It is understood that fig. 16 is “The experimental outcome of the proposed path planning (SPI)” [074]. However, the provided description is insufficient for a full understanding of what the different shapes and symbols represent. It is unclear what the stars are, what the circle is, and whether or not the line connecting the stars on the left image is the outcome path. Also, it is unclear what the difference between the left and right images represent. To resolve the issue, descriptions should be provided in the specification or drawing, or the figure should be deleted.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 10, an equation with numerous undefined variables is claimed and therefore the claims are indefinite. To overcome the rejection, amend the claims so that all the variables are defined. The variables left undefined are: S, j, and 
    PNG
    media_image1.png
    40
    84
    media_image1.png
    Greyscale
. For sake of examination, the variables are interpreted in light of the specification (see at least [042] and fig. 5).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The relevant prior art evaluated separately and in combination, do not disclose the entirety of the limitations of the independent claims 1, 6 and 11 since the guided expansion of a plurality of seeds sequentially in a plurality of sequences in an environment to obtain a contiguous navigable convex free space as disclosed by the applicant is not taught. The closest prior art found is Gao (NPL: “Online Safe Trajectory Generation For Quadrotors Using Fast Marching Method and Bernstein Basis Polynomial”) as it discloses a real-time path planning method for an autonomous drone that involves guided expansion of a plurality of seeds sequentially in an environment to obtain a contiguous navigable convex free space and then generates an optimized path which defines sub-goals within the free space to reach an end goal. Though, Gao does not teach the plurality of sequences and does not disclose all of the claim limitations of any of the claims on its own or in combination with other relevant art.

Allowable Subject Matter
Claims 1-4, 6-9, and 11 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664